Judgment, Supreme Court, New York County (Arlene Silverman, J.), rendered December 9, 1999, convicting defendant, after a non-jury trial, of criminal sale of a controlled substance in the fourth degree, and sentencing him, as a second felony offender, to a term of 3 to 6 years, unanimously affirmed.
The verdict was not against the weight of the evidence. Issues of credibility, including the weight to be given to inconsistencies in police testimony, were properly considered by the trier of facts and there is no basis upon which to disturb its determinations (see, People v Gaimari, 176 NY 84, 94).
Defendant’s waiver of his right to a jury trial was not rendered fatally defective by the fact that some jurors had already been selected (People v Rodriguez, 186 AD2d-63, lv denied 81 NY2d 765; People v Jones, 178 AD2d 244, lv denied 79 NY2d 1050). Concur — Rosenberger, J. P., Mazzarelli, Ellerin, Wallach and Marlow, JJ.